 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDLouisiana Creamery,Inc.andInternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, Local No.5,1Petitioner.Case No. 15-RC-1691.March, 20,1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John H. Immel, Jr.,'hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed 2The Employer contends that the Petitioner's showing of interest,secured before the Petitioner and its parent International organiza-tion were expelled from the AFL-CIO, is no longer valid. It there-fore requests that the Board direct the Petitioner to submit a newshowing of interest, and, moves to dismiss the petition unless suchnew showing of interest is made.We find this contention to bewithout merit.The instant situation is to be distinguished fromthat which prevailed in theMohawk Business Machines Corp.case,118 NLRB 168, on which the Employer relies. That case involveda schism and disaffiliation from an international organization and aconsequent confusion as to the identity of the labor organizationwhich had been designated to represent the employees. In the instantcase, we find that the circumstance of the expulsion of the Petitionerand its parent International from the AFL-CIO did not create anyconfusion as to the identity of the organization designated by theemployees to represent them.The Board's practice of removing thedesignation AFL-CIO after the Petitioner's name is sufficient to cor-rect any ambiguity created by the expulsion.The Employer's motionis therefore denied.The Employer also challenged at the hearing the sufficiency of thePetitioner's showing of interest on grounds of misrepresentation andfraud.The Employer being advised by the hearing officer. of Board1 The Board having been notified by the AFL-CIO that it deemed the Teamsters' cer-tificate of affiliation revoked by convention action, the identification of the Petitioner ishereby amended2 The Employer objected to the receipt in evidence of the Board's copy of the petitionherein on the ground that it did not conform to the copies served on the parties, therebyimpliedly contending that the hearing should be continued until fully conformed copieswere served on the parties. The copies failed to list the following categories for exclusion :officeclerical employees, professional employees, watchmen, guards, and supervisors asdefined in the ActWe find the Employer's objection to be without meritwhether ornot a. petition sets forth such categories for exclusion, the Board customarily excludesthem from production and maintenance units In the absence of a showing of prejudice,we sustain the hearing officer's ruling120 NLRB No. 26. LOUISIANA CREAMERY, INC.171policy not to litigate a petitioner's showing of interest at a representa-tion hearing, thereafter, in accordance with the established practice,requested the Regional Director to redetermine the Petitioner's show-ing of interest.The Employer alleged that such interestwas securedon the basis of fraud and misrepresentation. In support of its request,it submitted to theRegionalDirector written,statements from nineemployees.Some alleged that they had signed authorization cardsbecause a representative of the Petitioner had told them, or that theybelieved, that a majority of the employees had already signed suchauthorization cards.Others alleged that the Petitioner had promisedto obtain increased commissions for them; while still others allegedsimply that they had not understood what they were signing.Weare administratively advised that the Regional Director considered theEmployer's request and informed the Employer that a further investi-gation of the Petitioner's showing of interest was not warranted andthat the Petitioner's showing of interest had been found to be adequate.The Employer now apparently asks the Board to redetermine thePetitioner's showing of interest on the same grounds alleged beforethe Regional Director.We find the Employer's motion for a rein-vestigation to be without merit for the reasons given by the RegionalDirector.'The Employer's motion is therefore denied.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBean and Jenkins].3 TheBabcock &Wilcox Company,116 NLRB 15424 In addition to the foregoing motions,the Employer moved to dismiss the petition onthe following grounds(a) the Board is without jurisdiction because the Employer is notengaged in commerce, or in activities affecting commerce, within the meaning of the Act ;qb) the Petitioner has forfeited its status as a labor organization because of certainalleged acts of culpability,and,moreover,isnot in compliance with the filing require-ments of the Act; and (c) that the unit sought is improperly described and appears toinclude supervisorsAs to (a) the Employer's motion is hereinafter discussed.As to (b) the Employerdoes not present any adequate evidence establishing that the Petitioner has forfeited itsstatus as a labor organization.As for the question of the Petitioner's compliance status,such question is a matter for administrative determination and may not be litigated inthe present proceedings.Desaulniers and Company,115 NLRB 1025;Standard CigarCompany,117 NLRB 852. Furthermore, the Employer's allegation that it lacks accessto evidence it believes bears on the Petitioner's noncompliance status is insufficient groundfor instituting collateral proceedings to redetermine the Petitioner's complianceMore-over, we are administratively satisfied that the Petitioner is in compliance with the filingrequirements of the Act.We therefore deny this motionAs to (c) it is clear thatin describing the unit sought by setting forth certain occupational titles, the Petitionerwas simply attempting to identify the nature of the work being performed by the em-ployees it is seeking to represent.As stated by the Petitioner at the hearing,it is seeking,in fact,to represent all of the production and maintenance employees with certain speci-fied exclusions.We find, therefore, that the Employer's objection to the description ofthe unit is without substance and we therefore deny its motion to dismiss the petitionon that ground 172DECISIONSOF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employer denies that it is engaged in interstate commerceor activities affecting interstate commerce and, therefore, moves todismiss the petition on this ground.The Employer is engaged atBaton Rouge, Louisiana, in the production of butter, cheese, ice creamand other dairy products, and in the retail and wholesale distributionof such products as well as milk, orange juice, and eggs. Its annualpurchases of raw milk, eggs, and other products amount to $2,500,000,of which products valued at approximately $800,000 are purchased bythe Employer from outside the State of Louisiana. In addition, theEmployer purchases glass bottles, paper containers, machinery, andmaintenance supplies in amounts not specified, of which, apparently,a substantial portion is purchased outside the State of Louisiana. Itsannual salestotal $4,500,000.Sixty to sixty-five percent of its salesare made at retail and the remaining portion thereof at wholesale.All of the Employer's sales aremade within the State of Louisiana.In dealing with combination retail and nonretail enterprises, suchas the Employer's, the Board applies its nonretail standard and willassert jurisdiction over such enterprises where the total direct inflowis $500,000 or more. In the circumstances, we find that the Employeris engaged in commerce within the meaning of the Act.We also findthat as its direct inflow is in excess of $500,000 annually, it willeffectuate the policies of the Act to assert jurisdiction herein.'Ac-cordingly, we deny the Employer's motion to dismiss the petitionherein.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) andSection 2 (6) and (7) of the Act.4.There is no dispute between the parties as to the appropriatenessof a unit of all production and maintenance employees, excludingoffice clerical employees, professional employees, watchmen, guards,and supervisors as defined in the Act. They agree furthermore thatthe 2 plant superintendents, 2 shop foremen, 4 foremen responsible forthe operation of some 16 retail routes each, and 2 foremen responsiblefor the operation of some 10 wholesale routes each, are supervisorswithin the meaning of the Act. The parties differ, however, on thesupervisory status of a number of employees, each responsible for5 The T H Rogers Lumber Company,117 NLRB 1732;McAllister Dairy Farms, Me,118 NLRB 1117. LOUISIANACREAMERY, INC.173the operation of some four of the retail or wholesale routes whichare part of the larger groups. The Employer contends that the latteremployees are supervisors.The Petitioner takes a contrary positionand seeks their inclusion in the unit.The principal function of theselatter employees is to substitute for each of four regular route deliverymen on his day off. The employees with the four routes perform thesameduties performed by the regular delivery men.However, theyalso have the responsibility of checking to see if the routes are properlyoperated and to report to their own foremen any unsatisfactory workincluding claims by customers that bills outstanding against themhave in fact been paid to the regular route delivery man.At othertimes, they will help train new route delivery men, but their responsi-bility in this regard is not exclusive.Unlike the foremen, who are salaried employees, the employeesresponsible for the four routes receive an average of the salary andcommissions earned by the regular delivery men, for whom theysubstitute, plus an additional stipulated sum each week.They haveno authority to hire, discharge, discipline, or otherwise affect theemployment status of other employees, nor does it appear that theyhave any authority to make effective recommendations in that regard.Although these employees are required to report an alleged delin-quency, and sit in on management conferences with the accused em-ployee for the purpose of confronting the accused employee, it is notestablished that they possess any authority to make effective recom-mendation for any discharge. In these circumstances, we find thatthe employees responsible for the operation of four routes are notsupervisors within the meaning of the Act, and we, therefore, includethem in the unit hereinafter found appropriate.6We find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9(b) of the Act: All production and maintenance employees atthe Employer's Baton Rouge, Louisiana, plant, including employeeswho are responsible for the operation of some four retail or wholesaleroutes, but excluding office clerical employees, professional employees,watchmen, guards, and supervisors 7 as defined in the Act.[Text of Direction of Election omitted from publication.]6 Cf.Greenbrier Daisy Products Company,100 NLRB 432.7The parties agree that with respect to other employees alleged tobe supervisors, butwhose statuswas notlitigated at the hearing,such employees are to be excluded as super-visors if they exercise any of the authority specified in Section2 (11) of the Act.